DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgments
An amendment to the claims was submitted on 05/05/2020 and contains 19 pending claims. No additional fees had been paid for the examination of more than 20 claims pursuant to 37 C.F.R. 1.16(i). Accordingly, claims 1-19 appear to be the intended claims for examination. 
Information Disclosure Statement
The information disclosure statement submitted on 07/22/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The line connecting reference number 534 to the “Continue to question” button in Fig. 5B is missing;
Reference number 582, depicted in Figs. 5C and 5D, represents “a few choices for answers” (Specification, p. 19) (emphasis added) – accordingly, a line and reference number 582 should likely point to all answer choices/buttons, as opposed to just the correct answer choice/button; 
Reference number 584 in Fig. 5D is used to represent both a correct answer and statistic; and
Fig. 5F is illegible. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The Specification is objected to because it fails to include paragraph numbers. See MPEP § 608.01
Claim Objections
Claim 1 is objected to because of the following informality: “an training content” recited in ln. 1 should likely read “a[[n]] training content”. Appropriate correction is required.
Claims 4-5 and 14-15 are objected to because of the following informality (using claim 4 as an example): “instructions of recording” recited in ln. 2 should likely read “instructions for recording”. Appropriate correction is required.
Claims 6 and 16 are objected to because of the following informality (using claim 6 as an example): “said training content” recited in ln. 3 should likely read “said training content item”. Based on claim 1, it appears that said training content is distributed over a network, wherein said training content comprises training content items and questions. A training content item (i.e., a specific topic) and at least one question, of the training content (i.e., an educational program), are packaged into a lesson, and the lesson is accessed by the plurality of learner devices. Accordingly, based on this language of claim 1, claim 6 should likely read “said training content item”, as it is the training content item that is packaged into the lesson by the instructor device and accessed by the plurality of learner devices. Appropriate correction is required.   
Claim 8 is objected to because of the following informalities:
a.	A method of distrubuting” recited in ln. 1 should likely read “A method of 			distributing”; and
b.	“an training content item” recited in ln. 1 should likely read “a[[n]] training 			content .
Appropriate correction is required.
10.	Claim 10 is objected to because of the following informalities: 
	a.	the claim is missing a transitional phrase (See MPEP § 2111.03);
	b.	“an instructor device configured for” recited in ln. 19 should likely read “said instructor device configured for”; 
	c.	“a lesson” recited in ln. 20 should likely read “[[a]] said packaged lesson”; 		d.	“storing said lesson on a server” recited in ln. 21 should likely read “storing 		said packaged lesson on [[a]] said server”; 
	e.	“to a plurality of learner devices” recited in ln. 21-22 should likely read “to 			[[a]] said plurality of learner devices”; and
	f.	“sending a link to a plurality of learner devices over a network” recited in 			ln. 23 should likely read “sending [[a]] said link to said plurality of learner 			devices over [[a]] said network”. 
Appropriate correction is required.
11.	Claim 14 is further objected to because of the following informality: “recording aincludes” recited in ln. 2 should likely read “recording [[a]]includes”. Appropriate correction is required.
12.	Claim 19 is objected to because of the following informality: “said at least one questions” recited in ln. 5 should likely read “said at least one question[[s]]”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

14.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
15.	Claim 1 recites “a network” in ln. 7. Provided that “a network for accessing said training content item” is the same network for distributing said training content (ln. 1 & 5), there is sufficient antecedent basis for this limitation in the claim. Accordingly, ln.  7. should read “[[a]] the network”.
16.	Claim 1 states that “a training content item and at least one question” are packaged into a lesson (ln. 4), and said lesson is stored on a server (ln. 5) (emphasis added). However, thereafter, claim 1 states that said training content item and said at least one questions are separately sent via a link and separately accessed on a plurality of student devices. It is unclear how the packaged and stored lesson can thereafter be divided into said educational content item and said at least one questions for separate transmission, thereby rendering claim 1 indefinite. Claims 8 and 10 are rejected for similar reasoning.
Similarly, claim 1 further recites “sending a link to a plurality of learner devices over a network for accessing said training content item…[and] sending said training content item to each learner device…in response to accessing said link…” (emphasis added). Thereafter, claim 1 states that said at least one question is sent to each learner device after accessing said link (described above). It is unclear how said link for accessing said training content item is also used to access said at least one question. Accordingly, claim 1 is indefinite. Independent claims 8 and 10 are rejected for similar reasoning.
For clarity and to overcome the above issues, a suggested amendment is as follows (using claim 1 as an example): 
“sending a link to said plurality of learner devices over said network for accessing said lesson from said server;
instructions stored on a computer readable medium accessible to said server for sending said lesson to each learner device of said plurality of learner devices over the network in response to accessing said link by said each learner device and storing information about said sending; 
receiving a plurality of responses to said at least one question of said lesson from said plurality of learner devices;
reporting said information on said sending and information of said plurality of responses to said instructor deice over said network.”
17.	Claims 2, 11-12, and 19 are rejected because there is sufficient antecedent basis for the following limitation (using claim 2 as an example): “a computer readable medium accessible to said instructor device” recited in ln. 1-2. Accordingly, the claims should read “[[a]] said computer readable medium accessible to said instructor device”. 
18.	Claims 12 and 19 recite “said training content” in ln. 3-4 and ln. 1, respectively. There is insufficient antecedent basis for this limitation in the claims. Accordingly, the claims are indefinite.
The claims should likely either read “said teaching content” or “said training content item”.
19.	Claim 19 further recites “said discussion” in ln. 5. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the claim is indefinite.
20.	All dependent claims are rejected by virtue of their dependencies on independent claims 1, 8, and 10.
Claim Rejections - 35 USC § 101
21.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claims are not directed towards any of the statutory categories. First, the claims are directed towards an “interface”, which does not fall within one of the four statutory categories, but rather, encompasses “software per se” without any structural recitations. See MPEP § 2106.03(I). Second, the claims recite the limitation “stored on a computer readable medium”, wherein the computer readable medium encompasses transitory medium (Specification, p. 7). See MPEP § 2106.03(I). Accordingly, claims 1-7 are rejected.
Claim Rejections - 35 USC § 102
22.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

24.	Claims 1-2, 4-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaffer et al. (hereinafter “Shaffer”) (U.S. Pub. 2015/0242977 A1).
	Regarding claim 1, Shaffer discloses an interface for distributing an training content over a network comprising (Fig. 11; [0011], where a course management interface for distributing educational course content via email over an electronic network is disclosed): instructions stored on a computer readable medium accessible to a mobile device of an instructor for packaging a training content item and at least one questions into a lesson (Fig. 10; [0083]; [0086]; [0125-0127], where computer readable instructions 84 are stored on a data storage device 82 and are accessible to a mobile network access device 92 of a teacher (instructor) enabling the design of educational course content and including questions into a course segment (lesson)); 
	storing said lesson on a server connected over the network to a plurality of learner devices (Fig. 10; [0083], where segment content data is stored on a server 88 connected to the electronic network 90 connected to a plurality of student network access devices 92);
	sending a link to said plurality of student devices over a network for accessing said training content item from said server (Fig. 10, #90; [0083]; [0092]; [0264], where a link is sent to the student devices connected to a network to download (accessing) an assignment of a course segment from the server, wherein the network may be any suitable type of network); 
	instructions stored on a computer readable medium accessible to said server for sending said training content item to each learner device of said plurality of learner device over the network in response to accessing said link by said each learner device and storing information about said sending (Fig. 10; [0125-0237]; [0185], where computer readable instructions are stored on the data storage device and accessible to the server such that if a student (learner) selects the link, the student is provided with an educational item (training content item) that can include a homework assignment and/or a quiz or test (at least one question) to their mobile network access device over the network, and where an activity timestamp is tracked in a database record (storing information about sending));
	further sending said at least one question to each learner device said plurality of learner devices over the network on demand from said each learner device after said accessing said link by said each learner device and storing information about said further sending (Fig. 10; [0125-0127]; [0185], where the homework assignment and/or quiz or test (at least one question) is presented (sent) to the student mobile network access devices over the network after the student selects the retrieval link, and wherein the activity timestamp is tracked in the database record);
	receiving a plurality of responses to said at least one question from said plurality of learner devices (Fig. 10, #92, [0083]; [0125], where data is accessible to a plurality of student devices 92, wherein students enter answers (responses) using the plurality of student devices and select a submit button to submit (receiving) the completed worksheets (at least one question) to the teaching party);
	reporting said information on said sending and said information on said further sending and information of said plurality of responses to said instructor device over said network ([0125]; [0185]; [0187], where student responses are submitted to the teaching party (instructor device), and further, where an attendance tracker enables the teaching party (instructor device) to track (reporting) attendance for events including activity timestamps (sending and further sending of information) over the network). 
Independent claim 8 is a method of claim 1 and is rejected in like manner ([0011]).

	Regarding independent claim 10, Shaffer discloses a system for overseeing distribution of a teaching content over a network ([0011], where a system for distributing educational course content from a teacher over an electronic network is disclosed): a plurality of learner devices connected to the network (Fig. 10; [0083]; [0092]; [0264], where a plurality of student (learner) network access devices are connected to the network, wherein the network may be any suitable type of network);
	a server connected to the network (Fig. 10, where a server is connected to the network), the server including a memory for storing a packaged lesson, distribution information and response data (Fig. 10; [0083]; [0086]; [0125]; [0192], where the server includes a data storage device for storing segment content data (packaged lesson), user groups to manage events (distribution information), and inputs from students including completed worksheets (response data)); 
	a processor ([0083]; [0266], processor) configured for sending a training content item to each learner device of said plurality of learner devices over the network in response to accessing a link by said each learner device and storing information about said sending (Fig. 10; [0125-0127]; [0185], where an educational content (training content item) that includes a homework assignment and/or quiz or test (at least one question) is downloaded (sent) to each mobile network access device over the network when each student selects (in response to accessing) the assignment retrieval link, and where an activity timestamp is tracked in a database record (storing information about sending)); 
	further sending said at least one question to each learner device of said plurality of learner devices over the network on demand from said each learner device after said accessing said link by said each learner device and storing information about said further sending (Fig. 10; [0125-0127 ]; [0185], where a homework assignment and/or quiz or test (at least one question) is presented (sent) to the student mobile network access devices over the network after the student selects the retrieval link, and where the activity timestamp is tracked in the database record); 
	receiving a plurality of responses to said at least one question from said plurality of learner devices ([0125], where students enter answers (responses) using student devices and select a submit button to submit (receiving) the completed worksheet to the teaching party); 
	reporting said information on said sending and said information on said further sending and information of said plurality of responses to an instructor device over said network ([0125]; [0185]; [0187], where student responses are submitted to the teaching party (instructor device), and further, where an attendance tracker enables the teaching party (instructor device) to track (reporting) attendance for events including activity timestamps (sending and further sending of information) over the network);
	an instructor device ([0083], where a mobile network access device 92 of a teacher (instructor) is disclosed) configured for, packaging said training content item and said at least one question into a lesson (Fig. 10; [0083]; [0086]; [0125-0127], where educational course content, which includes questions, is designed (packaged) into a course segment (lesson)); 
	storing said lesson on a server connected over the network to a plurality of learner devices (Fig. 10; [0083], where the segment content data is stored on a server 88 connected to the electronic network 90 connected to a plurality of student (learner) network access devices 92); 
	sending a link to said plurality of learner devices over a network for accessing said training content item from said server (Fig. 10; [0083]; [0092]; [0264], where a link is sent to the student devices connected to a network to download (accessing) an assignment of a course segment from the server, wherein the network may be any suitable type of network).

Regarding claims 2, 9, and 12, Shaffer discloses the interface of claim 1 and the system of claim 10, and further, Shaffer discloses including a template stored on a computer readable medium accessible to said instructor device, said template including instructions for recording a narration for at least one of a picture and a video in said training content (Fig. 12; [0086-0088]; [0109-0110]; [0134], where the teacher builds a template including audiovisual content (narration) for a course segment).

Regarding claims 4 and 14, Shaffer discloses the interface of claim 2 and the system of claim 12, and further, Shaffer discloses wherein said narration is in audio format and said instructions of recording includes instructions for recording said narration over a microphone of said instructor device ([0086-0088]; [0109-0110]; [0134]; [0268], where the educational item (narration) is in audiovisual form and the course design interface shown in Fig. 12 comprises a course management input (instructions), wherein the educational item (narration) may be provided via a microphone of the teacher network access device).

Regarding claims 5 and 15, Shaffer discloses the interface of claim 2 and the system of claim 12, and further, Shaffer discloses wherein said narration is in a text format and said instructions of recording includes instructions for recording said narration using a textual input interface of said instructor device ([0086-0088]; [0109-0110]; [0134]; [0268], where the teacher builds a template of an educational item (narration) using the teacher network access device comprising a keyboard (text input interface) and a course design interface, as shown in Fig. 12, comprising a course management input (instructions)).

	Regarding claims 6 and 16, Shaffer discloses the interface of claim 1 and the system of claim 10, and further, Shaffer discloses wherein said interface further includes instructions for producing a group including said plurality of learner devices and said instructor device for discussion of said training content and for sharing said discussion with the group ([0079]; [0128]; [0192], where a user manager of the course manager interface enables creating (producing) a group of students and teacher(s) using student network access devices and the teacher network access device, where the group allows for ease of communication of educational items within the group comprising video chat (sharing discussion)).

Regarding claims 7 and 17, Shaffer discloses the interface of claim 6 and the system of claim 16, and further, Shaffer discloses wherein said sharing is over said network (Fig. 10; [0079]; [0083]; [0092]; [0264], where student and instructor devices are connected and share content including discussions over the network, wherein the network may be any suitable type of network).

Regarding claim 11, Shaffer discloses the system of claim 10, and further, Shaffer discloses a template stored on a computer readable medium accessible to said instructor device (Figs. 12 & 22-23; [0109]; [0134], where a template builder enables the teacher to build templates to incorporate within an educational item and is stored on the data storage device accessible to the teacher mobile device), said template including instructions for recording said at least one question in audio format using a microphone of said instructor device ([0080]; [0087]; [0109]; [0134]; [0268], where the teacher includes an audio recording when building the educational item including a question using the template, a course design interface as shown in Fig. 12 comprising a course management input (instructions), and a microphone of the teacher network access device).

Claim Rejections - 35 USC § 103
25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
27.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Reddy et al. (hereinafter “Reddy”) (U.S. Pub. 2014/0004496 A1).
Regarding claims 3 and 13, Shaffer discloses the interface of claim 2 and the system of claim 12, and further, Shaffer discloses recording a narration (Figs. 12 & 23; [0086-0088]; [0109-0110]; [0134], where the teacher builds a template including audiovisual content (narration)). However, Shaffer does not disclose limiting said narration to less than 2 minutes. Yet, Reddy expressly teaches a temporally-dimensioned audio recording ([0012]; [0024], where lessons may be temporally-restrained). It would have been obvious to one of ordinary skill in the art, at the time of the invention, to temporally restrain the lesson (course segment) of Shaffer, as taught by Reddy, in order to conform to a time limit for presentation to the user. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to limit the time in Reddy to less than two minutes, for example, based on known optimum retention time for a targeted audience, or more simply based on the necessary time required to cover a topic, since it has been held that discovering an optimum value of a result of effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
28.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Miller (U.S. Pub. 2010/0151431 A1).
Regarding claim 18, Shaffer discloses the system of claim 16. However, Shaffer does not disclose wherein said system further includes instructions to include a mediator in said group. Yet, Miller teaches collaborative computer-based learning where a group of users may access, share, and contribute content (Abstract), wherein the group is comprised of one or more students, teachers, and administrators (mediators) (Fig. 1; [0039]). It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the system of Shaffer to incorporate instructions to include a mediator in the group, as taught by Miller, to help with ensuring that the group progresses and remains on task without issue.
29.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view Chang et al. (hereinafter “Chang”) (2014/0205988 A1) and Reddy.
Regarding claim 19, Shaffer discloses the system of claim 10, and further, Shaffer discloses a template stored on a computer readable medium accessible to said instructor device, said template including instructions for preparing a structured lesson (Figs. 12 & 23; [0124]). However, Shaffer does not disclose wherein said training content includes an introduction and a closing, nor where said template includes instructions for preparing a lesson having four portions consisting of said introduction, said closing, said at least one question and said discussion. Yet, Chang teaches presenting content to, for example, students in a classroom via a network system (Abstract; [0046]), where the content includes a presentation (introduction), followed by questions (Fig. 8, #204; [0046-0047]). The content further includes a post game report (closing) that follows the questions and which analyzes results along with personal and team/group statistics (Fig. 8, #206; [0047]). Finally, the content includes a discussion, where information is provided to the students to help correct mistakes (Fig. 8; #211; [0047]). It would have been obvious to one of ordinary skill in the art, at the time of the invention, to structure the lesson (course segment) templates disclosed in Shaffer into four portions consisting of an introduction (presentation), questions (activity/homework/quiz), closing (assessment), and discussion (review for improvement), as taught by Chang, in order to fully cover a given topic in an organized manner before moving onto the next topic (See Shaffer, [0086-0087], where, once a course segment (i.e., Geometry Fundamentals) has been completed, the next course segment (i.e., Geometry Lines) begins in chronological order).
Additionally, Shaffer does not disclose wherein said instructions include a limitation to a length of said introduction, said closing and said at least one question, and Chang does not cure this deficiency. Yet, as previously described, Reddy teaches temporally-dimensioned audio recordings ([0012]; [0024], where lessons may be temporally-restrained). It would have been obvious to one of ordinary skill in the art, at the time of the invention, to temporally restrain the lesson (course segment) of Shaffer (or parts of the lesson as taught by Chang), as taught by Reddy, in order to conform to a time limit for presentation to the user.
Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715